Citation Nr: 0924493	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to January 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In his VA Form 
9, the Veteran requested a Travel Board hearing; in an 
undated response to an October 2008 letter from VA, the 
Veteran withdrew the request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
the regulations implementing it apply in the instant case.  
While the notice provisions of the VCAA appear to be 
satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159.  Notably, the 
National Personnel Records Center (NPRC) has certified that 
the Veteran's service treatment records (STRs) stored at that 
facility were likely destroyed in a 1973 fire at the 
facility, and that there are no Surgeon General's Office 
reports on file for the Veteran.  In such circumstances, VA 
has a well established heightened duty to assist the Veteran 
in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

It is well-established in the record that the Veteran has 
bilateral hearing loss disability and tinnitus.  Given his 
military occupational specialty in aircraft electronics, it 
may also be conceded that he had substantial exposure to 
noise trauma in service.  The record contains conflicting 
opinions regarding the etiology of the hearing loss and 
tinnitus.  In a September 2006 letter Dr. B.C., the Veteran's 
private physician, stated that he had treated the Veteran for 
the past 14 years; noted the Veteran's exposure to aircraft 
engine noise in service; and opined, in essence that the 
Veteran's hearing loss and tinnitus were related to the noise 
trauma in service.  Significantly, Dr. B.C. based his opinion 
on history provided by the Veteran, and did not discuss the 
effects of postservice occupational noise exposure.  On April 
2007 VA examination the examining audiologist reviewed the 
Veteran's claims file and the results of December 2006 
audiometry, noted there was no evidence of a hearing loss or 
complaints of hearing loss in service records and that the 
Veteran had extensive occupational noise exposure, and opined 
"I cannot resolve this without resorting to mere 
speculation."  The Board notes that the extent of the 
Veteran's postservice noise exposure does not appear to be 
adequately documented in the record.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that a medical 
opinion indicating that a finding cannot be made without 
resort to mere speculation is insufiicient to place a matter 
in equipoise.  See Chotta v. Peake, 22 Vet. App. 80, 86 
(2008).  By inference, such opinion would be inadequate to 
overcome a "positive" opinion.

Furthermore, it appears that pertinent evidence is 
outstanding.  As Dr. B.C. has indicated that he has been 
treating the Veteran for 14 years, records of such treatment 
are likely to contain references to the Veteran's complaints 
of, and treatment for, hearing loss and tinnitus (and to 
provide documentation of the presence to these disabilities 
prior to the earliest dates currently shown).  Accordingly, 
the treatment records must be secured.

Finally, the extent of the Veteran's postservice noise 
exposure is not evident from the information in the record; 
while the VA examiner appears to have had reason to believe 
it was substantial, the Veteran appears to be suggesting it 
was insignificant.  Development to ascertain the extent of 
postservice noise exposure is necessary to ensure that any 
further opinion regarding the etiology of the disabilities at 
issue is fully informed.  

Accordingly, the case is REMANDED for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify the provider(s) of all 
postservice evaluation or treatment he has 
received for hearing loss and/or tinnitus, 
records of which are not already 
associated with the claims file, and to 
provide any releases necessary for VA to 
obtain records of all such evaluation or 
treatment.  The RO should obtain the 
complete clinical records of all such 
evaluation or treatment from all providers 
identified by the Veteran.  The RO should 
specifically obtain the complete records 
and evaluation and/or treatment the 
Veteran has received for hearing loss or 
tinnitus from Dr. B.C.

2.  The RO should arrange for development 
to ascertain the extent of the Veteran's 
postservice occupational noise exposure.  
He should be asked to provide a listing of 
all his postservice employers and the 
nature of his duties at each place of 
employment, and indicate whether or not 
his hearing was evaluated in conjunction 
with any employment.  If so, the RO should 
secure records of such evaluation.   In 
conjunction with this development, the 
Veteran must be advised of the provisions 
of 38 C.F.R. § 3.158(a).  

3.  The RO should then arrange for the 
Veteran to be examined by an otologist to 
determine the likely etiology of his 
hearing loss and tinnitus.  The examiner 
must review the Veteran's claims file in 
conjunction with the examination.  Based 
on a review of the record and examination 
of the Veteran, the examiner should 
provide opinions responding to the 
following:

What is the most likely etiology for the 
Veteran's hearing loss and tinnitus?  Is 
it at least as likely as not (a 50 percent 
or greater probability) that the onset of 
these disabilities is related to the 
Veteran's exposure to noise trauma in 
service?  

The examiner must explain the rationale 
for the opinions given, and should 
specifically comment on the opinions that 
are already in the record (i.e., by Dr. 
B.C. and by the April 2007 VA examiner).

4.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

